No. 4	                       February 2, 2017	807

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                     John B. WELS, Jr.,
                    Respondent on Review,
                              v.
                     Douglas W. HIPPE,
                          Defendant,
                             and
                       Le Roy HIPPE
                     and Cheryl Hippe,
                    Petitioners on Review.
           (CC 101215E3; CA A150238; SC S063486)

   On petition for reconsideration filed by petitioners on
review December 5, 2016; considered and under advisement
January 4, 2017.*
   Clayton C. Patrick, Clatskanie, filed the petition for
reconsideration for petitioners on review.
    No appearance contra.
    Before, Balmer, Chief Justice, and Kistler, Walters,
Landau, Baldwin, and Brewer, Justices, and DeHoog, Judge
of the Court of Appeals, Justice pro tempore.**
    LANDAU, J.
   The petition for reconsideration is allowed. The former
opinion is modified and adhered to as modified.
    Case Summary: In a claim for a prescriptive easement, the Supreme Court
originally remanded the case to the circuit court for further proceedings. Held:
the opinion of the Supreme Court is modified to remand the case to the circuit
court for entry of judgment in defendants’ favor. The original opinion is adhered
to as modified.
   The petition for reconsideration is allowed. The former opinion is modified
and adhered to as modified.


______________
	**  360 Or 569, ____ P3d ____ (2016); 269 Or App 785, 347 P3d 788 (2015).
	   **  Nakamoto, J., did not participate in the consideration or decision of this
case.
808	                                          Wels v. Hippe

	       LANDAU, J.
	        Defendants have petitioned for reconsideration of
our opinion in Wels v. Hippe, 360 Or 569, ___ P3d ___ (2016).
Defendants prevailed but seek clarification of our instruc-
tion remanding the case to the trial court for further pro-
ceedings. Defendants assert that this instruction requires
the trial court to vacate its original judgment in favor of
plaintiff and enter judgment in favor of defendants, rather
than holding a new trial and allowing plaintiff to present
further evidence. We agree that clarification is warranted as
follows: The case is remanded to the circuit court for entry
of judgment in defendants’ favor, and the award of costs is
modified accordingly.
	       The petition for reconsideration is allowed. The for-
mer opinion is modified and adhered to as modified.